       2:17-cr-20037-JES-JEH # 443        Page 1 of 12                                        E-FILED
                                                                     Friday, 05 July, 2019 11:56:53 AM
                                                                         Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
                     Plaintiff,           )
                                          )
              v.                          )      Case No. 17-CR-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
                     Defendant.           )

   THE UNITED STATES OF AMERICA’S RESPONSE TO THE DEFENDANT’S
        MOTION TO STRIKE VICTIM IMPACT EVIDENCE BASED ON
     VIOLATIONS OF THE FEDERAL RULES OF CRIMINAL PROCEDURE

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, Eugene L. Miller and Bryan D. Freres,

Assistant United States Attorneys, and James B. Nelson, Department of Justice Trial

Attorney, and respectfully files this reply in opposition to the defendant’s “Motion to

Strike Victim Impact Evidence Based on Violations of the Federal Rules of Criminal

Procedure. (R.438) For the reasons stated below, the United States respectfully submits

that the defendant’s motion should be denied without a hearing.

                                      ARGUMENT

A. Capital Defendants Have No Confrontation Right With Regard to Non-Statutory
   Aggravating Factors

       The defendant argues that the United States cannot introduce videotaped

interviews of victim-witness interviews conducted in China because the interviews

were not conducted in accordance with Federal Rule of Criminal Procedure 15. This
       2:17-cr-20037-JES-JEH # 443         Page 2 of 12



argument ignores controlling and persuasive precedent. As such, the defendant’s

motion can, and should be denied without a hearing.

       Federal Rule of Criminal Procedure 15 provides that either party may request

leave of Court to conduct a deposition of a material trial witness who is otherwise

unavailable to testify at trial. Its obvious purpose is to protect the defendant’s

confrontation rights as against witnesses who would be unavailable to testify at trial.

As stated more fully below, neither the defendant’s Confrontation Clause rights, nor

Rule 15, apply in this instance where videotaped interviews are played in a sentencing

hearing to support a non-statutory aggravating factor.

       Under the FDPA, capital sentencing has two aspects – an eligibility

determination and a selection from among the eligible penalties – which are given

“differing constitutional treatment.” Buchanan v. Angelone, 522 U.S. 269, 275

(1998). Eligibility involves the consideration of discrete aggravating factors that

determine whether the defendant falls into the narrow category of homicide defendants

who qualify for the maximum penalty of death, while the selection decision involves a

“broad inquiry” into all evidence relevant to the ultimate decision of what penalty to

impose. Id. at 276. The selection phase entails “an individualized determination on the

basis of the character of the individual and the circumstances of the crime” whether this

defendant should receive a death sentence. Zant v. Stephens, 462 U.S. 862, 879 (1983)

(citing cases) (original emphasis).




                                              2
       2:17-cr-20037-JES-JEH # 443          Page 3 of 12



       Likewise, the FDPA authorizes statutory and non-statutory aggravating factors,

which serve separate and distinct purposes. The Court has repeatedly drawn strong

distinctions between statutory aggravating factors and non-statutory aggravating

factors. Statutory aggravating factors serve the dual purpose of narrowing the class of

defendants eligible for the death penalty and individualizing the sentence.

Accordingly, statutory aggravating factors must be relevant to the “narrowing” process,

and must be proven before the defendant is eligible for the death penalty See, e.g., Jones v.

United States, 527 U.S. 373, 402 (1999); Tuilaepa v. California, 512 U.S. 967, 972-73 (1994);

Zant, 462 U.S. at 878. Id. at 878-79. Non-statutory aggravating factors, on the other hand,

serve only to assist the jury in selecting an appropriate sentence, and they may not be

considered until after the defendant has been found to be eligible for the death penalty.

Barclay v. Florida, 463 U.S. 939, 967 (1983); Zant, 462 U.S. at 879. This difference in

function is critically important for reviewing courts. Whereas many of the defendant’s

trial rights remain with regard to the “eligibility” phase, the “selection” phase is

universally analogized to a sentencing hearing and is treated as such with regard to a

consideration of the defendant’s applicable rights.1

        The Supreme Court has long held that no Confrontation right exists in a

sentencing proceeding. Williams v. New York, 337 U.S. 241, 246 (1949). The Seventh

Circuit has long been in accord. See Szabo v. Walls, 313 F.3d 392, 398 (7th Cir. 2003) (“The



       1 Although “eligibility” and “selection” are referred to as two separate phases, the FDPA
does not require that the penalty hearing be bifurcated. Even in Buchanan, where the Supreme
Court referred to eligibility and selection as separate “phases,” the opinion describes an un-
bifurcated penalty proceeding. 522 U.S. at 271-74.

                                               3
       2:17-cr-20037-JES-JEH # 443         Page 4 of 12



Supreme Court has held that the Confrontation Clause does not apply to capital

sentencing,” and that the right to confrontation “applies through the finding of guilt,

but not to sentencing, even when that sentence is the death penalty”).

       The Confrontation Clause limits the evidence that may be introduced at a

criminal trial, but it does not limit the evidence that a judge or jury may consider in

exercising sentencing discretion within statutory boundaries. The Confrontation

Clause’s guarantee “is most naturally read as a reference to the right of confrontation at

common law, admitting only those exceptions established at the time of the founding.”

Crawford v. Washington, 541 U.S. 36, 54 (2004). The common-law confrontation right

protected against the use of “testimonial” out-of-court statements at trial unless the

witness was unavailable to testify and the defendant had a prior opportunity for cross-

examination, Crawford, 541 U.S. at 68, but it did not limit the evidence that could be

received at sentencing. Williams, 337 U.S. at 246. Instead, “both before and since the

American colonies became a nation,” the sentencing judge has been permitted “wide

discretion in the sources and types of evidence used to assist him in determining the

kind and extent of punishment to be imposed within limits fixed by law.” Id. Courts

have thus “treated the rules of evidence applicable to the trial procedure and the

sentencing process differently, with “[o]ut-of-court affidavits . . . used frequently” at

sentencing. Id. at 246 & n.4. In other words, the “right of confrontation at common law”

to which the Sixth Amendment “is most naturally read as a reference,” Crawford, 541

U.S. at 54, has never constrained the information that may be considered in exercising

discretion to decide on an appropriate sentence following a conviction.

                                              4
       2:17-cr-20037-JES-JEH # 443           Page 5 of 12



       In Williams v. New York, the Supreme Court rejected a capital defendant’s claim

that a state court violated his right of confrontation by considering at sentencing

evidence of unadjudicated crimes, concerning which the defendant had no opportunity

for confrontation or cross-examination. 337 U.S. at 243-44. The Supreme Court declined

to recognize a confrontation right at sentencing under the Due Process Clause, on the

ground that it went beyond the traditional confrontation protection, id.at 246-47, and on

the ground that rejecting the “age-old practice of seeking information from out-of-court

sources to guide [courts’] judgment toward a more enlightened and just sentence”

would run contrary to contemporary approaches to sentencing. Id. at 250-51; see also

Williams v. Oklahoma, 358 U.S. 576, 584 (1959) (reaffirming, in review of a death sentence,

that the sentencing judge “is not restricted to evidence derived from the examination

and cross-examination of witnesses in open court but may . . . consider responsible

unsworn or ‘out-of-court’ information”).

       More recently, the Supreme Court has explained that Williams establishes that

“the Sixth Amendment does not govern” the “fact-finding used to guide judicial

discretion in selecting a punishment ‘within limits fixed by law.’” Alleyne v. United

States, 133 S. Ct. 2151, 2161 n.2 (2013) (quoting Williams, 337 U.S. at 246); see also e.g.,

Nichols v. United States, 511 U.S. 738, 747 (1994) (“As a general proposition, a sentencing

judge ‘may appropriately conduct an inquiry broad in scope, largely unlimited either as

to the kind of information he may consider, or the source from which it may come.”)

(quoting United States v. Tucker, 404 U.S. 443, 446 (1972)). The principles and holding of

Williams, that the Confrontation Clause does not apply to sentencing, remains good law

                                                5
       2:17-cr-20037-JES-JEH # 443          Page 6 of 12



today. See, e.g., Witte v. United States, 515 U.S. 389, 398-98 (1995); Wisconsin v. Mitchell,

508 U.S. 476, 485 (1993); Gardner v. United States, 430 U.S. 349, 353-58 (1977); Tucker, 404

U.S. at 446-47.

       The tenets of Williams, though not specifically the Confrontation Clause, were

addressed by the Second Circuit in Fell I. In that case, the court held that although the

FDPA does not require application of the Federal Rules of Evidence to capital penalty

hearings, the weighing standard set forth in the FDPA requiring the exclusion of

evidence whose probative value is outweighed by the danger of unfair prejudice,

confusing the issues, or misleading the jury, see 18 U.S.C. § 3593(c), met Constitutional

requirements. United States v. Fell, 360 F.3d 135, 145-46 (2d Cir. 2004). In its analysis, the

Fell I court underscored that under the reasoning of Gregg v. Georgia, 428 U.S. 153 (1976),

the “heightened reliability” standard in the penalty phase of a capital proceeding

requires “more evidence, not less” regarding “the presence or absence of aggravating

and mitigating factors.” Id. at 143.

       The Second Circuit explained in Fell I that Gregg arose out of a long line of cases

“emphasiz[ing] the importance of allowing the sentencing body to have full and

complete information about the defendant,” citing Williams as one such case. Id.

Ultimately, the Second Circuit concluded that the FDPA weighing standard governing

admissibility of evidence at a penalty hearing “comports with the reasoning of Williams

and its progeny by excluding only evidence whose probative value is outweighed by

the danger of unfair prejudice to the defendant. . . . [and] permits ‘the jury to have

before it all possible relevant information about the individual defendant whose fate it

                                               6
       2:17-cr-20037-JES-JEH # 443         Page 7 of 12



must determine.’” Id. (quoting Jurek v. Texas, 428 U.S. 262, 276 (1976)). This principle,

that more evidence heightens the reliability of the capital sentencing decision, is

consistent with the conclusion that the Confrontation Clause does not apply to sentence

selection.

       Every post-FDPA Circuit that has considered the applicability of the

Confrontation Clause to sentence selection has arrived at the same result, to wit: the

Confrontation Clause does not apply to the sentence selection component of capital

sentencing proceedings. See Szabo, 313 F.3d at 398 (“The Supreme Court has held that

the Confrontation Clause does not apply to capital sentencing,” and that the right to

confrontation “applies through the finding of guilt, but not to sentencing, even when

that sentence is the death penalty.”); see also United States v. Umana, 750 F.3d 320, 346-48

(4th Cir.2014), cert. denied, 135 S. Ct. 2856 (2015) (holding that Williams “squarely

disposes” of Umana’s argument that the Sixth Amendment should apply to capital

sentencing; “We conclude that the Confrontation Clause does not preclude the

introduction of hearsay statements during the sentence selection phase of capital

sentencing.”); Muhammad v. Secretary, Florida Dep’t of Corrections, 733 F.3d 1065, 1073-77

(11th Cir. 2013) (relying on Williams and Gardner v. Florida, 430 U.S. 349 (1977) (plurality

opinion) to hold that because the hearsay testimony was presented in open court, and

because Muhammad had the opportunity to present his own witnesses at the capital

sentencing proceeding, “Muhammad’s rights under the Confrontation Clause were not

violated because Mohammad had an opportunity to rebut the hearsay information. The

hearsay was admissible at Muhammad’s capital sentencing hearings.”); United States v.

                                              7
       2:17-cr-20037-JES-JEH # 443        Page 8 of 12



Fields, 483 F.3d 313, 326 & 338 (5th Cir. 2007) (“[W]e conclude that the Confrontation

Clause does not operate to bar the admission of testimony relevant only to a capital

sentencing authority’s [sentence] selection decision; [T]he principles underlying

Williams are relevant, persuasive, and ultimately fatal to Field’s Confrontation Clause

challenge”).

       B. The Cases Cited by the Defendant Are Inapposite

       Ignoring controlling precedent from the Supreme Court and the Seventh Circuit,

as well as persuasive caselaw from other circuits, the defendant relies instead on four

cases that have no factual relationship to the issue at hand.

       The defendant first cites to United States v. Ahmed, 2014 WL 7399298 *1 (EDNY

2014); United States v. Abu Ghayth, 2014 WL 144653 (SDNY 2014); and United States v.

Salim, 855 F.2d 944, 949 (2d Cir. 1988). (R.438, at 3) None of these cases were prosecuted

under the FDPA. As such, the consideration of Rule 15 and the defendants’

Confrontation rights within those opinions offer no guidance to this Court in

considering the defendant’s motion.

       Defendant next relies on United States v. Becton, 241 F.R.D. 433 (S.D.N.Y 2006)

(R.438, at 3). Although Becton did involve a prosecution under the FDPA, this opinion

merely considered the defendant’s pretrial request for court funds for a videographer in

anticipation of a potential penalty phase. Id. at 434. The Court neither cited, nor

analyzed, Rule 15 nor the Confrontation Clause. Id. Moreover, Charod Becton pleaded

guilty and was sentenced to life imprisonment plus five years. Order, United States v.

Becton, Case No. 02-cr-451 (S.D.N.Y. November 29, 2018). Given that Becton did not

                                             8
       2:17-cr-20037-JES-JEH # 443          Page 9 of 12



involve either Rule 15, the Confrontation Clause, or a penalty phase, this opinion offers

no guidance for the Court in considering the Defendant’s motion.

       Finally, the defendant relies on United States v. Mikhel, 889 F.3d 1003, 1062 (9th

Cir. 2018) (R.438, at 4) Defendant’s reliance on Mikhel is both misleading and inapposite.

First, the defendant mistakenly implies that the Mikhel court excluded all of the

videotaped interviews offered by the defendant in his mitigation case. (R.438, at 4) This

is not the case. Indeed, as the Ninth Circuit notes, the defendant was permitted to

introduce “a number” of such videos in mitigation. Mikhel, 889 F.3d at 1062. Indeed, the

trial court excluded only the interview from the defendant’s former girlfriend, and a

portion of another video. Id.

       The defendant’s argument further implies that the basis for exclusion was

because the interviews were neither under oath nor subject to cross examination, but

that was not the reason for their exclusion. (R.438, at 4) Indeed, the Mikhel court does

not even mention Rule 15. Mikhel, 889 F.3d at 1003-68. Rather, the court excluded these

particular issues because they consisted mostly of pleas for mercy and a sentence other

than death. Id. at 1062-63. The court noted that such testimony was inadmissible,

whether videotaped or live, because Ninth Circuit precedent requires trial courts to

draw “‘a fine, but appropriate, line’ by admitting testimony regarding witnesses’

‘affection for [the defendant] and their wish for his life to be spared,’ while excluding

testimony offering ‘an opinion about what they thought the jury’s verdict should be.’”

Id. at 1063 (quoting United States v. Mitchell, 502 F.3d 931, 991 (9th Cir. 2007).



                                               9
      2:17-cr-20037-JES-JEH # 443        Page 10 of 12



      Thus, the cases cited by the defendant are either inapposite or their holding is

something other than what he suggests. In any event, none of the cases cited by the

defendant addresses the actual issue raised by his motion – whether the videotaped

interviews of Yingying Zhang’s friends infringe upon his Confrontation rights. The

defendant has failed to cite to a single case holding that the Confrontation Clause

extends to non-statutory aggravating factors. Rather, the full weight of the extensive

precedent addressing the issue holds that it does not.




                                           10
      2:17-cr-20037-JES-JEH # 443         Page 11 of 12



                                     CONCLUSION

       The victim impact evidence complained of by the defendant will only be

presented with regard to the non-statutory aggravating factor of victim impact. By law,

the jury may not consider either this aggravating factor, or any evidence in support

thereof, until they held that the defendant is eligible for the death penalty. As the

Supreme Court has long held, the defendant holds no Confrontation right at that point

of the penalty phase. Moreover, the cases and argument advanced by the defendant do

not support his request.

       WHEREFORE, the United States respectfully requests that the Defendant’s

Motion to Strike Victim Impact Evidence Based on Violations of the Federal Rules of

Criminal Procedure (R.438), be denied without a hearing.

Respectfully submitted,

JOHN E. CHILDRESS
UNITED STATES ATTORNEY

/s/Eugene L. Miller
Eugene L. Miller
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875; Fax: 217/373-5891
eugene.miller@usdoj.gov

/s/Bryan D. Freres                        /s/ James B. Nelson
Bryan D. Freres                           James B. Nelson
Assistant United States Attorney          Trial Attorney, Capital Case Section
201 S. Vine St., Suite 226                United States Department of Justice
Urbana, IL 61802                          1331 F. Street NW, Room 625
Phone: 217/373-5875                       Washington, DC 20004
Fax: 217/373-5891                         Phone: 202/598-2872
bryan.freres@usdoj.gov                    james.nelson@usdoj.gov

                                             11
      2:17-cr-20037-JES-JEH # 443          Page 12 of 12



                               CERTIFICATE OF SERVICE

       I hereby certify that on July 5, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to counsel of record.



                                           /s/ James B. Nelson
                                           James B. Nelson
                                           Trial Attorney
                                           Capital Case Section
                                           United States Department of Justice
                                           1331 F. Street NW, Room 625
                                           Washington, DC 20004
                                           Tel: (202) 598-2872
                                           james.nelson@usdoj.gov




                                             12
